Title: From George Washington to James Craik, 23 October 1781
From: Washington, George
To: Craik, James


                  
                     Sir
                     Head Quarters Octr 23d 1781
                  
                  I received your Letter of this date, and it gives me pain to hear of the situation of your department—As many of the Sick as can be provided for must be accomidated in Williamsburg; if additional Houses are wanted for that purpose, the Quarter Master Genl must provide them, and likewise a seperate House either in or near that place for the reception of your Small pox patients, and if all the Sick cannot be accomidated in Willismsburg, I wish you to apply to the Governor to point out some place that will be most convenient for that purpose.  Such of the Men of Colo. Gaskin’s Regt that are sick in the Hospital or else where, may be discharged, if they have only two months to serve, but it must be done by the particular desire of themselves or Friends—whatever Cloathing is now on hand that can possibly be spared or can be procured by the Clothier, shall be appropriated for the use of the Hospitals, & for the payment of your Horses & other little expences you may receive Two or Three hundred pounds of the Captured Money.
                  If Mr Ross can supply you with the Articles that are immediately wanted in your Department I wish him to do it, but it will be necessary for him to make his propositions in writing, that they may be transmitted to Mr Morris for his approbation.  I am
                  
                     G.W.
                  
               